Citation Nr: 1600319	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied service connection for COPD.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents, to include Agent Orange, during service.  

2.  The Veteran has currently diagnosed COPD.  

3.  The Veteran experienced symptoms of a cough and loss of appetite after an episode of gastroenteritis in service.  

4.  The Veteran did not experience symptoms of COPD while in service.  

5.  COPD first manifested many years after service and is not causally or etiologically related to active military service, to include in-service exposure to herbicides.  


CONCLUSION OF LAW

COPD was not incurred in active service, and may not be presumed to have been incurred therein, to include as due to in-service exposure to herbicide agents.         38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess, 19 Vet. App. 473, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The duty to notify was satisfied through a May 2010 letter to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  Id.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, and a copy of the March 2012 DRO hearing transcript.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2012.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

In Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 
601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the only evidence that has been offered in support of the contention that the COPD is related to Agent Orange exposure or exposure to other fumes and  chemicals is the conclusory generalized lay statements of the Veteran.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no additional VA medical opinions are warranted.  See 38 U.S.C.A.		 § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015). 

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  See May 2011 substantive appeal (on a VA Form 9).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), 	 § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for COPD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  COPD is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply. 

Nonetheless, the Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service.  The Veteran's service personnel records indicate that the Veteran had Foreign Service in Vietnam during the Vietnam Era.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116;    38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 	          38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  While respiratory cancer is a presumptive disease associated with herbicide exposure, COPD is not one of the presumptive diseases.  38 U.S.C.A. 	 § 1116; 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including COPD.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Therefore based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service, and the Board must determine whether the Veteran is entitled to service connection on a direct basis.  Id; see also Combee v. Brown,	 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran generally contends that the COPD was caused by exposure to herbicides, fumes, gases, or other chemicals while on active duty as a truck driver, and contends that he experienced symptoms of COPD during active duty and continuously after.  See October 2012 DRO hearing transcript, see also April 2010 claim.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates the currently diagnosed COPD did not begin during service, was not incurred in service, and may not be presumed to be incurred therein.  

The evidence of record demonstrates that the Veteran has a current diagnosis of COPD.  Review of VA and private treatment records, as well as the July 2012 VA examination show a diagnosis and treatment of COPD.  See July 2012 VA examination report, January 2011 VA treatment records, C.F.P. treatment records.  

Next, the weight of the evidence demonstrates that the Veteran did not experience an in-service occurrence or symptoms of COPD.  Service treatment records indicate that the Veteran was treated once for symptoms of complaints of "chronic cough" and loss of appetite after a recent episode of gastroenteritis.  See August 1972 service treatment records.  There are no additional complaints of a cough or other symptoms of COPD in the service treatment records.  Upon service separation, the Veteran denied experiencing symptoms of chronic cough, asthma, shortness of breath, pain or pressure in chest, or other symptoms of COPD.  See November 1973 report of medical history.  At the service separation examination, the medical examiner assessed the Veteran's lungs and chest to be clinically normal.  See November 1973 report of medical examination.  

Pursuant to the current service connection claim, the Veteran testified that symptoms of COPD began in service.  See October 2012 DRO hearing transcript.  The Veteran testified that he was treated in service because he was coughing up blood and had shortness of breath, but was told by the doctor that the cause was smoking cigarettes.  The Veteran additionally testified that he continued to have symptoms of COPD since service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, at 470.  The Board additionally acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Board finds that the Veteran's more recent account that symptoms of COPD began during service and continued after service, while competent, is inconsistent and outweighed by the other more contemporaneous lay and medical evidence and the Veteran's history for treatment purposes, and so is not credible.  As discussed above, at service separation, the Veteran denied symptoms of asthma, shortness of breath, chronic cough, or any other symptom of COPD.  See November 1973 report of medical history.  Additionally, the Veteran testified he did not seek treatment for this condition for at least fifteen years after service separation, and treatment records are silent for treatment or any related symptoms of COPD prior to 2007.  See VAMC treatment notes, see also C.F.P. treatment notes.  In a February 2008 C.F.P. treatment note, the Veteran reported a history of a cough for approximately one year.  In the April 2010 claim for service connection for COPD, the Veteran stated the COPD began in 2007.  

The Board has not relied only on the absence of contemporaneous medical evidence during and immediately after service, but also the affirmative statements and history made by the Veteran contemporaneously to service separation, and statements to physicians regarding the onset of symptoms, which were made for treatment purposes, and so are more probative.  Additionally, the more recent recollections of continuing symptoms were made after the passage of time and in connection for a claim for benefits.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).   

Furthermore, in July 2012, the Veteran was afforded a VA examination to help determine the nature and etiology of the COPD.  At that time, the VA examiner noted that the COPD was diagnosed in 2008, that the Veteran had a cough on active duty but no complaints at discharge from active service, that the Veteran had a smoking history, and that the diagnosis of COPD was nearly 36 years after discharge.  The VA examiner then opined that the current COPD less likely than not had its onset on active duty based on latency, lack of significant complaints on active duty, and a smoking history.  

The Board finds this opinion to have significant probative value.  The VA examiner based the opinion on review of the service treatment records, post-service treatment records, medical history provided by the Veteran, and the examination of the Veteran.  While the VA examiner did not address the Veteran's statements of continuing symptoms since service, the Board found those statements to be not credible.  Additionally, there is no medical nexus opinion to the contrary in the record.  

The Board finds that the weight of the competent evidence demonstrates that the current CODP is not otherwise related to active service, to include as due to herbicide exposure in service.  The Veteran has contended throughout the course of this appeal that the COPD was caused by herbicide exposure or exposure to other chemicals in service.  See October 2012 DRO hearing transcript.   

The only evidence suggesting a relationship between the COPD and in-service exposure to herbicides, fumes and other chemicals is the Veteran's general contentions.  The etiology of the Veteran's COPD, especially as claimed as related to in-service herbicide exposure and exposure to other fumes and chemicals, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide and chemical exposure.  Such opinion relating COPD to herbicides and other chemicals would require specialized knowledge of the chemical components of herbicides (and other chemicals the Veteran was exposed to), the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides and other chemicals cause COPD, knowledge of other causes and risk factors of COPD, and knowledge of factors that differentiate COPD caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case, that include no symptoms of COPD in service or for many years after service, to be competent to provide evidence of an etiological nexus between in-service herbicide exposure and COPD.   

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that COPD was not incurred in or otherwise caused by active service, and may not presumed to have been incurred therein, including as due to in-service herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.        § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


